DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-14, drawn to an apparatus, classified in B08B3/102. 
Group II, claim(s) 15-20, drawn to a method, classified in B08B5/02. 
The inventions listed as Groups I  and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The apparatus claims of Group I and the method claims of Group II share common features of a rinse basin having a hollow tube enclosed at one end, wherein the hollow tube comprises an upper port and a lower port, the lower port tapered towards the hollow tube, and a waste reservoir and dryer for receiving air and extracting air and liquid. 
The common features do not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced by Muramatsu et al. (US2019/0049477), and Mori et al. (US2017/0010293). Accordingly, the common feature, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc